UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-4364



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JARAMY ALLEN ADKINS,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston. Joseph Robert Goodwin,
District Judge. (2:05-cr-00167-JRG)


Submitted:   September 27, 2006           Decided:   October 23, 2006


Before KING and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Mary Lou Newberger, Federal Public Defender, Jonathan D. Byrne,
Appellate Counsel, Edward H. Weis, Assistant Federal Public
Defender, Charleston, West Virginia, for Appellant.    Charles T.
Miller, United States Attorney, Steven I. Loew, Assistant United
States Attorney, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Jaramy Allen Adkins appeals his sentence to 130 months in

prison and three years of supervised release after pleading guilty

to carjacking, in violation of 18 U.S.C. § 2119(1) (2000), and

using and carrying a firearm during and in relation to a crime of

violence, in violation of 18 U.S.C. § 924(c)(1)(A) (2000).        On

appeal, Adkins contends the district court erred in ruling that he

discharged the firearm “during and in relation to” the carjacking

and applying the ten-year statutory minimum sentence on count two

under 18 U.S.C. § 924(c)(1)(A)(iii).   We affirm.

          We will affirm the sentence imposed by the district court

as long as it is within the statutorily prescribed range and is

reasonable. United States v. Hughes, 401 F.3d 540 (4th Cir. 2005).

An error of law or fact can render the sentence unreasonable.

United States v. Green, 436 F.3d 449, 456 (4th Cir.), cert. denied,

126 S. Ct. 2309 (2006).    In considering whether a sentence is

unreasonable, we review the district court’s factual findings for

clear error and its legal conclusions de novo.      United States v.

Hampton, 441 F.3d 284, 287 (4th Cir. 2006).

          Adkins does not dispute that he discharged the firearm

while escaping with the carjacked vehicle by firing shots back at

a pursuing vehicle approximately three and one-half minutes after

carjacking the vehicle from its owner.   However, he contends that




                              - 2 -
because the carjacking was complete before he fired the gun, he did

not discharge the weapon “during” the carjacking.

          We conclude the district court did not err in ruling the

carjacking was still ongoing under the facts and circumstances of

this case for purposes of determining whether Adkins discharged the

firearm during and in relation to a crime of violence.    See United

States v. Williams, 344 F.3d 365, 373-76 (3d Cir. 2003) (defendant

who carried a gun in the getaway car after completing a bank

robbery carried a firearm “during” and in relation to the crime of

bank robbery under 18 U.S.C. § 924(c)); see also United States v.

Martinez-Bermudez, 387 F.3d 98, 102 (1st Cir. 2004) (carjacking was

still in progress during flight with carjacked vehicle prior to

reaching temporary safety for purposes of determining whether death

occurred in perpetration of carjacking).

          Accordingly, we affirm Adkins’s sentence.      We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.


                                                            AFFIRMED




                              - 3 -